DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9-17, 19, 21, 23, 26-30, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0034068 to Russell in view of U.S. Patent Application Publication 2010/0150504 to Allen et al.
In regards to claims 1 and 28, Russell teaches a cable assembly (Figures 4 & 5) comprising at least one transmission conduit (102 & 104) having a first axial length extending along an axis of the transmission conduit from a first proximal end to a first distal end of the at least one transmission conduit, the at least one transmission conduit including a first proximal portion, a first distal portion, and a first middle portion positioned between the first proximal portion and the first distal portion, the first distal portion extending distally from a breakout location to the first distal end of the at least one transmission conduit, the at least one transmission conduit being adapter for connection to first and second telecommunication equipment respectively and a tracer conduit (120) having a second axial length extending along an axis of the tracer conduit from a second proximal end to a second distal end of the tracer conduit, the tracer conduit being adapted to carry a tracer signal from the second proximal end to the second distal end, the tracer conduit including a second proximal portion, a second distal portion, and a second middle portion positioned between the second proximal portion and the second distal portion, the second distal portion extending distally from the breakout location to the second distal end of the tracer conduit, an axial length of the second distal portion being different than an axial length of the first distal portion.  Although Russell does not expressly state for there to be a sleeve radially surrounding and holding the first and second distal portions within a predefined radial distance of each other, Russell does show a single wrap holding the connector sides (Figure 1, left side).  Furthermore, Allen also teaches an optical cable assembly comprising a sleeve (Figures 5 & 6; 50) surrounding and holding distal ends of a transmission conduit for the purpose of protect the integrity of the optical components. [0061]  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a sleeve radially surrounding and holding the first and second distal portions within a predefined radial distance of each other since Allen teaches a sleeve radially covering a portion of the conduit and Russell teaches further covering the distal portions for the purpose of protection.
In regards to claim 2, Russell teaches the first and second middle portions are affixed to each other.
	In regards to claim 3, Russell teaches the first and second middle portions share a common outer cable jacket (Figure 5; 105).
	In regards to claim 4, Russell teaches the tracer conduit is a tracer optical fiber.
	In regards to claim 5, Russell teaches the first distal portion includes a data transmission pigtail, and wherein the second distal portion includes a tracer pigtail and wherein the data transmission pigtail includes a fiber optic connector (110 & 112) that terminates one or more optical fibers of the data transmission pigtail.
	In regards to claims 7 and 9, Russell teaches the tracer pigtail includes a terminating component that distally terminates the tracer optical fiber but fails to expressly teach the terminating component includes a ferrule and a fiber optic connector having a connector body that houses the ferrule.  However, Russell does teach the tracer pigtail to be connected to a ferrule such as standard fiber optic cable connector.  [0017]  Since the end of the tracer pigtail is to be connected to a standard ferruled connector, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the other end to also include a ferrule and a fiber optic connector having a connector body that houses the ferrule in order to facilitate the mating of standard components.
	In regards to claim 10, Russell teaches the tracer signal is visible laser light. [0020]
	In regards to claims 11 and 12, Russell fails to teach a transparent or translucent dust cap coupled to the ferrule (claim 11) and there is no dust cap coupled to the ferrule (claim 12). However, since Russell teaches both with or without a dust cap, this does not appear to be a critical feature of the invention.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art as a matter of design choice to have either teach a transparent or translucent dust cap coupled to the ferrule and there is no dust cap coupled to the ferrule since Applicant has not disclosed that a dust cap or no dust cap solves any stated problem or is for any particular purpose and it further appears the invention would function equally as well either with or without a dust cap.
	In regards to claims 13 and 14, Russell fails to teach the sleeve comprises material that is transparent or translucent, allowing visible light to pass through the sleeve (claim 13) and material that radially diffuses light exiting the distal end of the tracer conduit (claim 14).  However, since Russell teaches both allowing visible light to pas and radially diffusing the light and further since Applicant has not stated one or the other to solve a stated problem, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have chosen either material.  Furthermore, it appears the invention would function equally as well with either material and that material would be chosen as desired by the output.
	In regards to claim 15, Russell teaches the sleeve extends distally at least as far as or farther than the distal end of the tracer conduit.
	In regards to claim 16, Russell teaches at least a proximal portion of the sleeve is axially fixed.
	In regards to claim 17, Russell teaches the proximal portion of the sleeve is axially affixed at the breakout location with adhesive tape or heat shrink material.
	In regards to claim 19, Russell teaches the first distal portion includes a data transmission pigtail, wherein the second distal portion includes a tracer pigtail, and wherein the sleeve comprises heat shrink material (114 & 116) that is heat shrunk to radially surround and hold in physical proximity the data transmission pigtail and the tracer pigtail; and wherein the distal end of the tracer conduit is accessible by breaking the heat shrink material.
	In regards to claims 21 and 23, Russell teaches the first distal portion includes a data transmission pigtail, wherein the second distal portion includes a tracer pigtail and wherein the sleeve applies a radially inward force on the data transmission pigtail and the tracer pigtail to hold the data transmission pigtail and the tracer pigtail in physical proximity to each other.  But Russell fails to expressly teach the sleeve comprises a woven material and/or a polyurethane fabric and is repeatably axially and radially expandable and collapsible.  However, the inclusion of the ability of the sleeve to be repeatedly expandable and collapsible would be advantageous in order to gain access to the internal components as necessary.  Furthermore, the use of a commonly used and commercially available material such as woven material and/or a polyurethane fabric would be easily attainable and cost effective. Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have the sleeve comprises a woven material and/or a polyurethane fabric and is repeatably axially and radially expandable and collapsible
	In regards to claim 26, Russell teaches the axial length of the second distal portion is shorter than the axial length of the first distal portion.
	In regards to claim 27, Russell teaches a plurality of the transmission conduits conduit, wherein the sleeve radially surrounds and holds the first distal portions of the plurality of transmission conduits and the second distal portion of the tracer conduit within a predefined radial distance of one another.
	In regards to claim 29, Russell teaches a cable assembly (Figures 1, 4 & 5) comprising an odd number of conduits including at least one pair of transmission conduits (102 & 104) and a single tracer conduit (120).   Although Russell does not expressly state for there to be a sleeve radially surrounding and holding portions of the at least one pair of transmission conduits and the single tracer conduit within a predefined radial distance of each other, Russell does show a single wrap holding the connector sides (Figure 1, left side).  Furthermore, Allen also teaches an optical cable assembly comprising a sleeve (Figures 5 & 6; 50) surrounding and holding distal ends of a transmission conduit for the purpose of protect the integrity of the optical components. [0061]  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a sleeve radially surrounding and holding portions of the at least one pair of transmission conduits and the single tracer conduit within a predefined radial distance of each other since Allen teaches a sleeve radially covering a portion of the conduit and Russell teaches further covering the distal portions for the purpose of protection.
	In regards to claim 30, Russell teaches at least two of the pairs of transmission conduits.
	In regards to claim 32, Russell teaches the transmission conduit and the tracer conduit are optical fibers.
	In regards to claim 33, Russell teaches the transmission conduits and the tracer conduit are optical fibers.
	In regards to claim 34, Russell teaches a tracer signal generator configured to generate visible laser light.  Although Russell does not expressly state for the tracer signal generator including a visual fault locator, the use of tracer signals to determine faults and their locations is common place and frequently included.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the tracer signal generator to include a visual fault locator for the ease of maintaining the assembly and finding the location of the faults.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  References B and C discuss optical connectors having transmission and tracer fibers.  Reference D is the printed publication of the current application.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874